 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN WESLEY WILLIAMS,                                   Case No.: 1:19-cv-00330 JLT (PC)

12                        Plaintiff,                          ORDER TO SHOW CAUSE WHY THIS
                                                              ACTION SHOULD NOT BE DISMISSED
13            v.                                              FOR FAILURE TO EXHAUST
                                                              ADMINISTRATIVE REMEDIES
14    THOMPSON, et al.,
                                                              (Doc. 1)
15                        Defendants.
                                                              14-DAY DEADLINE
16

17           Plaintiff has filed a complaint asserting claims against employees of the California

18   Department of Corrections and Rehabilitation. (Doc. 1.) Generally, the Court is required to screen

19   complaints brought by prisoners seeking relief against a governmental entity or officer or

20   employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court must dismiss a complaint

21   or portion thereof if the prisoner has raised claims that are legally “frivolous, malicious,” or that

22   fail to state a claim upon which relief may be granted, or that seek monetary relief from a

23   defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2). “Notwithstanding any

24   filing fee, or any portion thereof, that may have been paid, the court shall dismiss the case at any

25   time if the court determines that . . . the action or appeal . . . fails to state a claim upon which

26   relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).

27   ////

28   ////
                                                          1
 1   I.     Pleading Standard

 2          A complaint must contain “a short and plain statement of the claim showing that the pleader

 3   is entitled to relief. . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but

 4   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

 5   do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,

 6   550 U.S. 544, 555 (2007)). Plaintiffs must set forth “sufficient factual matter, accepted as true, to

 7   state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678. Facial plausibility

 8   demands more than the mere possibility that a defendant committed misconduct and, while factual

 9   allegations are accepted as true, legal conclusions are not. Iqbal, 556 U.S. at 677-78.

10          Section 1983 “provides a cause of action for the deprivation of any rights, privileges, or

11   immunities secured by the Constitution and laws of the United States.” Wilder v. Virginia Hosp.

12   Ass'n, 496 U.S. 498, 508 (1990) (quoting 42 U.S.C. § 1983). To state a claim under section 1983,

13   a plaintiff must allege two essential elements: (1) that a right secured by the Constitution or laws

14   of the United States was violated and (2) that the alleged violation was committed by a person

15   acting under the color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988); Ketchum v.

16   Alameda Cnty., 811 F.2d 1243, 1245 (9th Cir. 1987).

17          Under section 1983 the plaintiff must demonstrate that each defendant personally

18   participated in the deprivation of his rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002).

19   This requires the presentation of factual allegations sufficient to state a plausible claim for relief.

20   Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). Prisoners
21   proceeding pro se in civil rights actions are entitled to have their pleadings liberally construed and

22   to have any doubt resolved in their favor, Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

23   (citations omitted), but nevertheless, the mere possibility of misconduct falls short of meeting the

24   plausibility standard, Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.

25   II.    Discussion

26          Plaintiff brings this action against several defendants for conduct occurring between
27   February 10, 2019, and February 20, 2019. Because he initiated this action shortly thereafter—on

28   March 11, 2019—it appears from the face of the complaint that plaintiff did not exhaust his
                                                        2
 1   administrative remedies prior to filing suit. Accordingly, he will be directed to show cause why this

 2   action should not be dismissed for failure to exhaust administrative remedies.

 3          A. Exhaustion Requirement

 4          Plaintiff is a prisoner suing over the conditions of his confinement. Therefore, his claims

 5   are subject to the Prison Litigation Reform Act (PLRA), 42 U.S.C. § 1997e(a). Under the PLRA,

 6   “[n]o action shall be brought with respect to prison conditions under section 1983 of this title, or

 7   any other Federal law, by a prisoner confined in any jail, prison, or other correctional facility until

 8   such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a); Porter v.

 9   Nussle, 534 U.S. 516, 520 (2002) (“§ 1997e(a)’s exhaustion requirement applies to all prisoners

10   seeking redress for prison circumstances or occurrences”). “[T]hat language is ‘mandatory’: An

11   inmate ‘shall’ bring ‘no action’ (or said more conversationally, may not bring any action) absent

12   exhaustion of available administrative remedies.” Ross v. Blake, 136 S. Ct. 1850, 1857 (2016)

13   (quoting Woodford v. Ngo, 548 U.S. 81, 85 (2006); Jones v. Bock, 549 U.S. 199, 211 (2007)).

14   Dismissal for failure to state a claim is appropriate where “a failure to exhaust is clear on the face

15   of the complaint.” Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014) (defendant may move for

16   dismissal under Rule 12(b)(6) where exhaustion is clear on the face of the complaint); Davis v. Cal.

17   Dep't of Corr. and Rehab., 474 Fed. Appx. 606, 607 (9th Cir. 2012) (district court properly

18   dismissed case where it was clear on face of complaint that administrative remedies were not

19   exhausted prior to filing).

20          When the district court concludes that the prisoner has not exhausted administrative
21   remedies on a claim, “the proper remedy is dismissal of the claim without prejudice.” Wyatt v.

22   Terhune, 315 F.3d 1108, 1120 (9th Cir. 2003) (citation omitted), overruled on other grounds by

23   Albino, 747 F.3d at 1168.

24          B. California’s Exhaustion Procedures

25          The State of California provides its inmates and parolees the right to appeal administratively

26   “any policy, decision, action, condition, or omission by the department or its staff that the inmate
27   or parolee can demonstrate as having a material adverse effect upon his or her health, safety, or

28   welfare.” Cal. Code Regs. tit. 15, § 3084.1(a). To exhaust available administrative remedies, a
                                                        3
 1   prisoner must proceed through three formal levels of appeal and receive a decision from the

 2   Secretary of the CDCR or his designee. Id. § 3084.1(b), § 3084.7(d)(3).

 3             C. Analysis

 4             Review of plaintiff’s complaint suggests that he did not exhaust his administrative remedies

 5   prior to initiating this case. The conduct complained of occurred on or around February 20, 2019

 6   and plaintiff initiated this case less than three weeks later. The Court finds it highly unlikely that

 7   plaintiff proceeded through all three levels of review of the administrative grievance process

 8   because the institution has 30 days for a first and second level response and up to 60 days for a

 9   third level response. Cal. Code Regs. tit. 15, § 3084.8(c). Thus, it appears from the face of the

10   complaint that plaintiff did not exhaust his administrative remedies prior to filing suit.

11   III.      Conclusion

12             Based on the foregoing, the Court ORDERS plaintiff to show cause within fourteen days

13   from the date of this Order why this action should not be dismissed for failure to exhaust

14   administrative remedies prior to the filing of the complaint.

15
     IT IS SO ORDERED.
16

17          Dated:   September 27, 2019                          /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                         4
